Citation Nr: 1024781	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to August 
2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in November 2009 for further development.  


FINDINGS OF FACT

The Veteran does not have a hearing loss disability (as defined 
by 38 C.F.R. 
§§ 3.385) in either ear.   


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2009, 
subsequent to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a March 2010 supplemental 
statement of the case, following the provision of notice.  The 
appellant has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran a physical 
examination in April 2004, obtained a medical opinion as to the 
etiology and severity of the alleged disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 


frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records reflect that the Veteran 
underwent examinations in January 2000, August 2000, and March 
2003.  Pure thresholds levels at 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured as follows:

				Right					Left			
Hertz:			500   1k   2k   3k   4k		500   1k   
2k   3k   4k	
January 2000		 10    10    5     0     5			10      
5     5    -5     0	
August 2000		 10    15   10   -5    0		           
10    10     5   -10    0
March 2003 		 15    15   10    5     0		           
10    15    10   -5     5

Post service treatment records fail to reflect findings of 
hearing loss within one year of service.  The Veteran underwent 
an audiologic examination in April 2004.  The claims file was not 
available for review after several requests were made by the 
examiner.  Nonetheless, the Board finds that the examination is 
adequate to decide the claim because the objective findings 
(which would not be in any way influenced by a review of the 
claims file) reflect that the Veteran does not have a hearing 
loss disability as defined by 38 C.F.R. § 3.385.  

The Veteran complained that his greatest difficulty is hearing 
conversation in the presence of background noise.  He reported 
that while in the military, he was exposed to tank engines and 
small arms fire.  Hearing protection was provided and worn.  
Otoscopy showed clear canals bilaterally.  Type A tympanograms 
were present bilaterally.  

Upon examination, pure thresholds levels at 500 hertz, 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured as 
follows: 10, 20, 15, 15, and 10 in the right ear; and 15, 20, 15, 
10, and 20 in the left ear.  Speech recognition scores were 98 in 
the right ear and 98 in the left ear.  The examiner noted that 
the Veteran had hearing within normal limits in each ear.  

The Board recognizes that the Veteran is competent to state that 
his ability to hear has declined.  However, in order to be 
service connected for a hearing loss disability, his level of 
hearing loss must meet the definition of hearing loss as 
prescribed by 38 C.F.R. § 3.385.  The Board notes that pursuant 
to 38 C.F.R. 
§ 3.385, the Veteran does not have hearing loss in either ear. 
Consequently, service connection for hearing loss must be denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


